Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-17 is indicated because: 
The Terminal Disclaimer filed on 06/06/2022 overcame the Double Patenting rejection.
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as a steam generator disposed within a steam generator housing which is wholly separate and apart from said food cooking housing yet fluidically connected to said at least one food cooking chamber by a fluid conduit extending between said steam generator housing and said food cooking housing so as to provide steam within said at least one food cooking chamber in order to also cook the food product, whereby the food product is cooked in an accelerated and balanced manner within said at least one food cooking chamber as a result of being cooked both by the steam, generated by said steam generator and conducted into upper regions of said at least one food cooking chamber, and by heat generated by said at least one heated platen or grill and imparted to the food product disposed within a lower portion of said at least one food cooking chamber as cited in the independent claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/04/2022